Bird, J.
This is a suit begun against the defendant for both libel and slander. A verdict was directed for the defendant, and the plaintiff has brought error.
It appears that on May 24, 1911, the plaintiff became a servant in defendant’s home in the city of Detroit, and continued in such employment until September 24th of the same year, when she was informed by the defendant that her services would be no longer needed, because her son was going away to school, and her daughter was going to Europe. Before leaving, defendant gave her a recommendation. On October 21st plaintiff, through an employment agency, secured a position with a Mrs. Lancashire, of Alma. When she arrived there she learned that at the end *553of three weeks Mrs. Lancashire was going to take the ■defendant’s house in Detroit for the winter season, and she engaged her to go with her. Within a week thereafter, Mrs.- Lancashire informed plaintiff that she would not need her after she came to Detroit, whereupon plaintiff left her employ. After returning to Detroit plaintiff learned that defendant, in discussing the servants in her employ with Mrs. Lancashire, had said to her that plaintiff was not clean with her work; that she drank; that she did not think Mrs. Lancashire would care for plaintiff’s work, nor be pleased with her, nor care to keep her. Later, when defendant learned that plaintiff had gone to Alma to work for Mrs. Lancashire, she addressed a letter to Mrs. Lancashire in the folio-wing words:
“I was surprised when Delia come in Sunday evening and said she was going to you. I did not think you would take her on account of what I told you. If she had told me the truth I would not think so much about it. She is not quite right. Her own friends say so too. The day she came into the house she took a violent dislike to my waitress, which she never got over to the day she left. She got on somewhat better with the cook as they were both Catholics. I warn you not to believe one word she says about my waitress. If I could meet you down town I would tell you more. Mr. Owen did not think it would be right of me to know all this and not tell you.”
Upon receiving this information, the plaintiff commenced this suit for libel and slander against defendant. At the trial of the cause, after plaintiff had made her case, the trial court directed a verdict in behalf of the defendant, on the ground that the communications were privileged, and because there was no evidence of malice on the part of the defendant, and hence no question for the jury. There is no controversy between counsel about the facts, neither is there any material variance between them as to the *554law. Both admit that the communications were qualifiedly privileged, and both agree that the burden is upon the plaintiff to show malice on the part of the defendant. The question as to whether the évidence is sufficient to submit to the jury on the question of malice is the sole question about which they disagree.
Mrs. Lancashire having rented defendant’s house for the winter season, and wishing to retain some or all of the servants» it was defendant’s right to inform her as to their qualifications, morals, and habits, if she did so in good faith. This she did on the 21st day of October. At that time she disclosed enough to Mrs. Lancashire to indicate that plaintiff was an undesirable servant. Had the matter ended there, I think the record would be barren of any evidence of malice on the part of the defendant. But later, when she learns that plaintiff has gone to Alma to work for Mrs. Lancashire, she writes her a letter, calling her attention to what she had already told her in conversation, and giving additional reasons why plaintiff should not be retained by her. In doing this, defendant may have been actuated by the best of motives, but the fact that she writes a letter, in which she refers to what she has previously told her concerning plaintiff, the fact that she furnishes additional reasons to show that plaintiff is an undesirable servant, the fact that she sends the communication without request, and offers to communicate more when she sees her “down town” opens the way for an inference to be drawn therefrom that she was going beyond the limits of good faith in making communications to Mrs. Lancashire concerning plaintiff. This view' is further strengthened by one of the opening sentences of her letter:
“I did not think you would take her on account of what I told you.”
This statement is open to the inference that defend*555ant was rather more concerned about plaintiffs retention than she was about communicating to Mrs. Lancashire the real facts and allowing her to act her own pleasure in the matter.
We do not feel that we can say that there is no evidence in the record from which an inference of malice might be drawn. We are therefore of the opinion that the question was one for the determination of a jury.
The judgment is reversed, and a new trial granted.
McAlvay, C. J., and Brooke, Kuhn, Stone, Ostrander, Moore, and Steere, JJ., concurred.